DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 rejected under 35 U.S.C. 101 because the claimed invention of a computer-readable storage medium including computer-executable instructions is directed to non-statutory subject matter.   The “medium” in the computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se, particularly when the specification is silent.  See MPEP §2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claims are rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice link:  
http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20 or Subject Matter Eligibility of Computer Readable Media (26Jan2010), 1351 OG 212 (23FEB2010). 
It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.
Allowable Subject Matter
Claims 1-19 allowed
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are in the record as following:
As claims 1 and 11, Uemura [US 20180070403] discloses a method and system comprising initiating a timer when initiates random access procedure, aborting RA procedure if preamble transmission greater than threshold or timer expired [Fig 6].
Yi [US 2016/0262047] discloses a method and system for using back-off timer and preamble transmission counter for determining if RA procedure failed or not [Fig 7].
Shih [US 2019/0182870] discloses a method and system for initiating a timer, then stopping timer and initiating random access procedure. 
None of these references, taken alone or in any reasonable combination, teach the claims 1 and 11 comprising in response to a Random Access (RA) procedure for accessing a network device being initiated, starting a timer to monitor selection of a RA resource, the timer being configured with expiration time; in response to a RA resource being selected for transmitting a RA preamble to the network device, stopping the timer;

in response to the timer expiring, incrementing a preamble transmission counter, the
preamble transmission counter recording the number of transmitted RA preambles, in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsai [US 2019/0274169] discloses a method and system for handling a beam failure recovery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414